FINANCIAL INVESTORS TRUST Emerald Small Cap Value Fund (the “Fund”) Supplement dated November 1, 2016 to the Fund’s Summary Prospectus, Prospectus and Statement of Additional Information dated August 31, 2016, as further supplemented Effective November 1, 2016, Steven E.Russell, Esq. has joined the portfolio management team with respect to the Emerald Small Cap Value Fund. Therefore, effective November 1, 2016, the following changes are being made with respect to the Fund. Summary Prospectus/Summary Section The following information is added to the end of the section titled “Portfolio Managers” in the Summary Prospectus and the Summary section of the Prospectus: Steven E. Russell, Esq. has served as associate portfolio manager of the Fund since November 1, 2016. Prospectus The following information is added to the end of the section titled “The Portfolio Managers”: Emerald Small Cap Steven E. Russell, Esq. Mr. Russell is an Assistant Vice President Value Fund Associate Portfolio Manager for Emerald and Assistant Vice President of Emerald Advisers, Inc. Prior to re- joining Emerald Advisers, Inc. in 2005, Mr. Russell founded a registered investment adviser and served as Managing Director of a private equity firm. Mr. Russell served as a portfolio manager and officer of Emerald Advisers, Inc. from 1998 to 2004. He has also served as a portfolio manager for the Pennsylvania Public School Employee’s Retirement System. Statement of Additional Information The following information is added to the table under the heading/subheading “PORTFOLIO MANAGER/Other Accounts Managed by Portfolio Managers” of the Statement of Additional Information: Portfolio Manager Registered Investment Other Pooled Investment Companies Vehicles Other Accounts Number Total Assets Number Total Assets Number Total Assets (in millions) (in millions) (in millions) Emerald Small Cap Value Fund Steven E. Russell, Esq. 0 $ 0 0 $ 0 0 $ 0 * Information regarding Steven E. Russell, Esq. is as of November 1, 2016. The following information is added to the table under the heading/subheading “PORTFOLIO MANAGER/Ownership of Securities” of the Statement of Additional Information: Portfolio Manager(s) Dollar Range of Ownership of Securities Emerald Small Cap Value Fund Steven E. Russell, Esq.* $ 0 *Information for Steven E. Russell, Esq. is as of November 1, 2016. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
